Order entered June 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01323-CR
                                       No. 05-12-01349-CR

                             ERIC JERMOND DAVIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-71411-W, F11-59063-W

                                            ORDER
       The Court REINSTATES the appeals.

       On June 18, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed in these appeals. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent; (3) the Dallas County Public Defender’s Office was

appointed to represent appellant; (4) the Public Defender’s Office did not get notice of the

appointment, nor did it receive correspondence from this Court regarding the appeals; and (5)

Katherine Drew asked for thirty days to file appellant’s brief.

       We ORDER appellant to file his brief in these appeals by FRIDAY, JULY 26, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, Katherine

Drew, Appellate-Chief, Dallas County Public Defender’s Office, and Michael Casillas,

Appellate-Chief, Dallas County District Attorney’s Office.




                                                   /s/       CAROLYN WRIGHT
                                                             CHIEF JUSTICE